Citation Nr: 0522983	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  96-34 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected pharyngitis/tonsillectomy.  

2.  Entitlement to an initial compensable evaluation for 
service-connected fracture of the left little finger.  

3.  Entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities pursuant 
to the provisions of 38 C.F.R. § 3.324 (2004).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to August 
1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  At that time, the RO, in pertinent 
part, granted entitlement to service connection for fracture 
of the left little finger and assigned a noncompensable 
rating.  The RO denied entitlement to a separate compensable 
evaluation of 10 percent for multiple service-connected 
disabilities pursuant to 38 C.F.R. § 3.324.  In May 1996, the 
RO affirmed the determinations previously entered, and denied 
entitlement to a compensable evaluation for tonsillitis with 
pharyngitis.  

In March 1999 and July 2003, the Board remanded the issues 
currently on appeal for additional evidentiary development.  
The RO most recently affirmed the determinations previously 
entered in June 2005.  The case has been returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  Competent medical evidence does not shows current 
residuals as a result of service-connected 
tonsillectomy/pharyngitis.  

2.  The service-connected fracture of the left little finger 
is not shown to be manifested by ankylosis or a functional 
loss equivalent to amputation of that digit.  

3.  The veteran's service-connected fracture of the left 
little finger and tonsillectomy/pharyngitis, both rated as 
noncompensable, are the only disorders for which service 
connection has been established; these conditions are not of 
such a nature or severity as to interfere with normal 
employability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
residuals of tonsillectomy/pharyngitis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.20, 4.97, Diagnostic Codes (DCs) 6516, 6520 
(1996) (2004) and 6521 (2004).  

2.  The criteria for an initial compensable disability rating 
for residuals of fracture of the left little finger are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.71a, DCs 5156, 5227 (2002) (2004) 
and 5230 (2004).  

3.  A 10 percent disability rating for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is not warranted.  38 C.F.R. 
§ 3.324 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of VCAA letters to the 
veteran from the RO dated in November 2002, August 2003, and 
April 2005, and by supplemental statements of the case 
(SSOCs) dated in April 2003 and June 2005.  By means of these 
documents, the veteran was told of the requirements to reopen 
a previously denied claim, establish service connection, of 
the reasons for the denial of his claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  In addition to 
providing the VCAA laws and regulations, additional documents 
of record, to include the rating decisions of record, the 
statement of the case (SOC) and another SSOC have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran three letters which included the VCAA laws and 
regulations.  A VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  After receipt of the 
content-complying letters in 2002, 2003, and 2005, his claim 
was readjudicated based upon all the evidence of record as 
evidenced by SSOCs in April 2003 and June 2005.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded several VA 
medical examinations as to the issues addressed in this 
portion of the decision, most recently in 2005.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

Factual Background

A review of the service medical reflects that the veteran was 
treated for tonsillitis and for pharyngitis in 1954.  In 
1957, he fractured his left little finger while playing 
football.  

In an April 1958 rating decision, service connection was 
established for tonsillitis/pharyngitis, and a noncompensable 
rating was assigned.  Additional medical records were 
subsequently submitted which showed that the veteran 
underwent a tonsillectomy at a VA facility in January 1958.  
His service-connected condition was changed to 
tonsillectomy/pharyngitis to reflect this upon rating 
decision in May 1958.  The noncompensable rating was 
continued.  

This appeal ensued following a May 1995 rating decision which 
affirmed the noncompensable rating for residuals of the 
tonsillectomy/pharyngitis.  That decision also established 
service connection for the fracture of the left little finger 
and assigned a noncompensable rating.  

VA medical records from 1995 are negative for treatment for 
manifestations of the service-connected conditions on appeal.  

VA records from March 2000 reflect that the veteran was on 
medication for reflux laryngitis.  He also complained of pain 
and decreased strength in the left little finger.  X-ray 
showed no sign of the old fracture site.  The examiner's 
assessment included physical changes of the "TL. 5th finger 
over right 5th finger.(Skin sensory and strength)".  The 
examiner's opinion was that the exam showed an indication of 
old ligamentous tear from the original injury at the MCP 
joint.  

The veteran was hospitalized at a VA facility in June 2000 
for a disability other than those on appeal (hernia with 
gastroesophageal reflux).  

VA nerve conduction study in August 2000 showed a left medial 
neuropathy at the wrist and a left ulnar neuropathy.  

The veteran underwent VA examinations in December 2002 to 
determine the severity of his service-connected 
tonsillectomy/pharyngitis and fracture of the left little 
finger residuals.  Upon nose and throat examination on 
December 9, 2002, he reported chronic fatigue and said that 
he had recurring sore throats.  His throat was clear with no 
infection and the tonsils were absent.  He had a clear 
nasopharynx and larynx.  In an addendum to this exam, the 
examiner noted that based on his review of the medical 
records and clinical examination, the status post 
tonsillectomy had no residuals and the status post 
pharyngitis was resolved and inactive.  Sine the veteran's 
throat and pharynx were stable, the examiner opined that 
there were no limitations or interference with his ability to 
work with regard to this service-connected disability.  

Upon VA examination of the service-connected left little 
finger on December 10, 2002, the veteran complained of pain 
in the finger with decreased grip in the left hand.  He noted 
that the finger tended to stay deviated outwards from the 
ring finger unless he made a conscious effort to bring the 
finger in next to the adjacent finger.  Examination revealed 
a slight outward or valgus deformity of the proximal phalanx 
of the left little finger.  The finger was noted to exhibit 
some 10 degrees of counterclockwise rotation.  The valgus 
deviation in the proximal phalanx measured approximately 10 
degrees.  There was no limitation of motion in the 
metacarpophalangeal (MCP), proximal interphalangeal (PIP), or 
distal interphalangeal (DIP) joints.  The tip of the finger 
pointed approximately 1 cm ulnar to the point in the palm 
where each of the other fingers pointed on flexing each 
individual finger.  The left grip was noted to slightly 
weaker in the left hand than the right.  Muscle strength and 
sensation appeared to be intact.  

The examiner noted that this examination did not indicate any 
findings in keeping with the August 2000 nerve conduction 
studies.  X-rays of the left little finger showed slight 
irregularity of the proximal phalanx of the left little 
finger, with slight valgus deviation measured at 10 degrees.  
The slight irregularity tended to indicate that the old 
fracture was in the mid-portion of the phalanx.  
Radiographically, the MCP, PIP, and DIP joints were normal.  

The diagnosis was fracture of the left little finger, 
proximal phalanx, healed, with 10 degrees valgus or outward 
deviation at the fracture site and approximately 10 degrees 
of counterclockwise rotation at the fracture site, the finger 
being viewed on.  In his discussion, the examiner opined that 
the veteran had a slight deformity of the left little finger.  
He found that the diminished strength measurable in the left 
hand was only slightly less than the right hand.  He added 
that the deformity of the finger was not significant in 
regard to function of the hand.  

In an addendum, the examiner added that the veteran could 
push, pull, probe, twist, grasp, write and touch.  There was 
no limitation of motion in the left little finger, and range 
of motion was not limited by pain.  He added that the 
findings pertaining to the left little finger would not 
interfere with the veteran's ability to work.  

Additional VA records dated in 2003 and 2004 are negative for 
treatment of manifestations of these service-connected 
conditions on appeal.  When examined by VA in May 2005, the 
veteran said that since his tonsillectomy, he had had 
problems with colds.  Examination of the throat showed that 
the tonsils were absent.  Also noted was erythematous 
posterior pharynx without exudates.  The final diagnoses 
included history of tonsillectomy with no residuals secondary 
to surgery.  

As to the left little finger, the veteran complained that 
since he injured his finger during service, he had had 
diminished strength in the finger resulting in problems with 
grasping objects.  He reported occasional pain in the finger 
with occasional flare-ups upon usage.  He also reported 
numbness in both hands involving all of his fingers.  He said 
that he was able to drive because he used his other fingers 
to compensate for the weakness in the left 5th finger.  He 
had retired from his job in 1992.  He was right hand 
dominant.  

Examination of the left hand and fingers showed no erythema 
or increase in warmth or edema.  There was slight deformity 
at the base of the proximal left 5th digit.  Passively (with 
assistance) all digit tips touched the medial palmer crease.  
MCP and DIP extension of the left little finger was to 60 
degrees out of 90.  PIP extension was to 70 degrees.  The 
examiner noted that range of motion of the left little finger 
was limited by weakness and a flexion tendon injury but not 
due to pain.  Range of motion was also limited by fatigue and 
easy/early fatigability after repetitive flexion and 
dorsiflexion of the digit.  There was gross incoordination 
with awkward and excess motion demonstrated.  There was no 
atrophy or ankylosis in the finger.  

Muscle strength was 4/5 in the left little finger as compared 
to 5/5 on the right.  It was noted that the veteran had 
difficulty gripping objects and did not use his left 5th 
finger when doing so.  There was diminished sensation to 
light touch and pinprick involving the dorsal and flexor 
surfaces of the left 5th finger and hand dermatome.  X-rays 
showed slight deformity of the base of the proximal phalanx 
and metacarpal head, likely an old injury.  The final 
diagnoses included trauma of the left 5th finger with flexor 
tendon injury with diminished sensation and strength 
involving the finger.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the DC, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  
Pertinent DCs and Analysis

Tonsillectomy/Pharyngitis

From a review of the record, the Board notes that, currently, 
the veteran's service connected tonsillectomy/pharyngitis is 
rated as noncompensable under 38 C.F.R. § 4.71a, DC 6516 
(2004).

Subsequent to the initiation of his appeal of the assigned 
rating, the regulations pertaining to the evaluation of 
respiratory disorders were revised effective October 7, 1996.  
Schedule for Rating Disabilities; Respiratory System, 61 Fed. 
Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97 (2004)).

If a law or regulation changes during the pendency of an 
appeal, the Board should first determine which version of the 
law or regulation is more favorable to the veteran.  If 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  Prior to the effective date of the change in 
the regulation, the Board can apply only the original 
version.  The effective date rule contained in 38 U.S.C.A. § 
5110(g) prevents the application of a later, liberalizing law 
to a claim prior to the effective date of the liberalizing 
law.  That is, for any date prior to October 7, 1996, neither 
the RO nor the Board could apply the revised rating schedule.  

The RO has provided the veteran with the revised rating 
criteria in SSOCs of record, and the RO considered the 
revised regulations on those occasions in continuing the non-
compensable rating.  The Board finds, therefore, that it can 
consider the original and revised rating criteria without 
prejudice to the veteran.  See Bernard v Brown, 4 Vet. App. 
384 (1993).

The Board notes that pursuant to the version of the Rating 
Schedule in effect in June 1996, none of the DCs pertained to 
injuries to the pharynx.  When the RO granted service 
connection in the 1950s, the disability was evaluated as 
analogous to stenosis of the larynx under DC 6520 because the 
functions affected, the anatomical localization, and the 
symptomatology were more closely analogous to that disability 
than any of the other DCs pertaining to the respiratory 
system.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (in assigning an analogous DC the Board must apply all 
three criteria and explain why a particular code is chosen); 
38 C.F.R. § 4.21 (2004).  That DC provided a minimum 10 
percent rating for mild disability, defined as dyspnea on 
heavy exertion.  When this appeal ensued, the veteran was 
rated by analogy to DC 6516 for chronic laryngitis which 
provided a minimum 10 percent rating for moderate disability, 
defined as catarrhal inflammation of the cords or mucous 
membrane, and moderate hoarseness.  38 C.F.R. § 4.97 (1996).  

According to the revised Rating Schedule, DC 6516 provides a 
minimum 10 percent rating if the chronic laryngitis is 
manifested by hoarseness, with inflammation of cords or 
mucous membrane.  38 C.F.R. § 4.97 (2004).  In addition, the 
revised Rating Schedule includes a DC for injuries to the 
pharynx.  The applicable DC provides a single 50 percent 
rating for stricture or obstruction of the pharynx or 
nasopharynx, or; absence of the soft palate secondary to 
trauma, chemical burn, or granulomatous disease, or; 
paralysis of the soft palate with swallowing difficulty 
(nasal regurgitation) and speech impairment.  38 C.F.R. § 
4.97, DC 6521 (2004).

According to the revised Rating Schedule, DC 6520 provides a 
minimum 10 percent rating stenosis of the larynx, to include 
residuals of laryngeal trauma with forced expiratory volume 
(FEV) in one second (FEV-1) of 71- to 80 percent predicted, 
with Flow-Volume Loop compatible with upper airway 
obstruction.  

A review of the clinical evidence is essentially negative for 
objective clinical findings pertinent to this condition.  It 
is noted that the veteran was on medication in 2000 for 
reflux laryngitis, but the treatment records have essentially 
been silent in finding actual residuals of 
tonsillectomy/pharyngitis.  None were seen upon VA 
examinations in 2002 or 2005.  Thus, it cannot be said that 
the veteran warrants a compensable evaluation pursuant to any 
of the applicable DCs, in effect prior to or after October 7, 
1996.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the Court in Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the 
Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  In this case, however, there has been no 
showing that the veteran's service-connected 
tonsillectomy/pharyngitis has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the condition.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's 
tonsillectomy/pharyngitis disability under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Fracture of the Left Little Finger

From a review of the record, it is noted that the veteran's 
service connected left little finger disability is rated as 
noncompensable under 38 C.F.R. § 4.71a, DC 5227 (2004).

The veteran has appealed the disability initially signed, 
with the grant of service connection in August 1995.  Because 
he appealed the initial rating as to this disorder, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 12-27 (1999).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The veteran is right-handed and as such, minor, as opposed to 
major, hand disability ratings are applicable.  38 C.F.R. § 
4.69.

During the pendency of this appeal, VA issued new regulations 
for evaluating ankylosis or limitation of motion of single or 
multiple digits of one hand under 38 C.F.R. § 4.71a, which 
became effective August 26, 2002.  However, the Board notes 
that consideration under the revised schedular criteria 
should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to August 26, 
2002, neither the RO nor the Board could apply the revised 
rating schedule.

The RO has provided the veteran with the revised rating 
criteria in SSOCs of record, and the RO considered the 
revised regulations on those occasions in continuing the non-
compensable rating.  The Board finds, therefore, that it can 
consider the original and revised rating criteria without 
prejudice to the veteran.  Bernard, supra.

Under the rating criteria in effect prior to August 26, 2002, 
the following rules are to be observed: (1) Ankylosis of both 
the MCP and PIP joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.  (2) Ankylosis 
of both the MCP and PIP joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  (3) With only one joint of a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 centimeters) of the medial transverse fold of the 
palm; when so possible, the rating will be favorable 
ankylosis, otherwise unfavorable.

The revised criteria that became effective on August 26, 2002 
provide that ankylosis or limitation of motion of single or 
multiple digits of the hand is to be evaluated as follows: 
for the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the MCP and PIP 
joints flexed to 30 degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces the finger pads.  
Only joints in these positions are considered to be in 
favorable position.  For digits II through V, the MCP joint 
has a range of zero to 90 degrees of flexion, the PIP has a 
range of zero to 100 degrees of flexion, and the DIP joint 
has a range of zero to 70 or 80 degrees of flexion.  See 38 
C.F.R. § 4.71a, DCs 5216-5230, Note 1 (2004).

With respect to evaluation of ankylosis of the index, ring, 
and little fingers, if both the MCP and PIP joints of a digit 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation without MCP resection, at PIP joint or proximal 
thereto.  If both the MCP and PIP joints of a digit are 
ankylosed, evaluate as unfavorable ankylosis, even if each 
joint is individually fixed in a favorable position.  If only 
the MCP or PIP joint is ankylosed, and there is a gap of more 
than two inches (5.1 centimeters) between the fingertip(s) 
and the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.  If only the MCP or PIP joint is 
ankylosed, and there is a gap of two inches (5.1 centimeters) 
or less between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.  See 38 C.F.R. § 
4.71, DCs 5216-5230, Note 3 (2004).

When the evidence of record is considered under the both the 
old and revised laws and regulations as set forth above, the 
Board finds that the veteran is not entitled to a higher 
initial evaluation for his left fifth metacarpal disability.  
Under the old rating criteria, when only one joint of a digit 
is ankylosed or limited in its motion, the determination will 
be made on the basis of whether motion is possible to within 
2 inches (5.1 centimeters) of the medial transverse fold of 
the palm; when so possible, the rating will be favorable 
ankylosis, otherwise unfavorable.  Both the old and revised 
versions of DC 5227 provide that favorable and unfavorable 
ankylosis of the little finger of the minor hand will be 
assigned a noncompensable evaluation.  As such, the veteran 
is in receipt of the maximum schedular rating for limitation 
of motion and ankylosis of the little finger under the old 
schedular criteria as well as for ankylosis of the little 
finger under the new criteria.  The Board also notes that the 
revised rating criteria added DC 5230, which governs 
evaluations for limitation of motion of individual digits.  
However, a noncompensable evaluation is the only rating 
available, and therefore the maximum rating available for any 
limitation of motion of little finger under DC 5230.  Thus, 
the Board finds that the veteran is also in receipt of the 
maximum schedular evaluation for limitation of motion of the 
little finger under the new schedular criteria.  The Board 
further finds that an evaluation as amputation under both the 
old and revised rating criteria is not in order based on the 
findings demonstrated above.  The degree of ankylosis of he 
joints required is not indicated.  See 38 C.F.R. § 4.71a, DC 
5156.  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for an initial 
compensable evaluation for his left little finger fracture 
residuals.  

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995). However, the veteran is already assigned the 
maximum schedular evaluation under DCs 5227 and 5230.  In 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, are not applicable to the veteran's current 
claim.

Finally, as evidenced above by the clinical findings, the 
Board also finds that the criteria for a compensable rating 
have not been met since the initiation of the veteran's claim 
for service connection.  Fenderson, supra.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the Court in Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the 
Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  In this case, however, there has been no 
showing that the veteran's service-connected fracture of the 
left little finger has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the veteran's left little finger 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's left fifth metacarpal disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell; Shipwash, supra.  

A Separate Compensable Evaluation of 10 Percent for Multiple 
Service-Connected Disabilities Pursuant to 38 C.F.R. § 3.324.  

Where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation may be assigned, 
but not in combination with any other rating.  38 C.F.R. 
§ 3.324 (2004).  

The veteran has two service-connected disabilities - 
tonsillectomy/pharyngitis and fracture of the left little 
finger.  These conditions and the manifestations that are 
demonstrated as a result have been discussed extensively 
earlier in this decision.  The evidence also includes a 
notation that the veteran retired from his job in 1992.  The 
medical evidence shows that there are no residuals from the 
tonsillectomy/pharyngitis condition.  There is only minor 
functional impairment of the left fifth finger.  There simply 
is no objective evidence of record which shows that these 
conditions interfere with normal employability, and the claim 
is denied.  




ORDER

A compensable evaluation for service-connected 
pharyngitis/tonsillectomy is denied.  

An initial compensable evaluation for service-connected 
fracture of the left little finger is denied.  

A separate compensable evaluation of 10 percent for multiple 
service-connected disabilities pursuant to the provisions of 
38 C.F.R. § 3.324 is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


